Title: To George Washington from Daniel Parker, 23 March 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir
                            Phila. March 23. 1783
                        
                        I have the honor to Inform your Excellency that a General Peace was Signd on the 20th Jany A Packet arrived
                            this Afternoon from Cadiz with this Intelligence. I Congratulate your Excell’y most Sincerely on this Event & have
                            only Time to add that I am with perfect Respect your Obedt Servt
                        
                            Dan. Parker
                        
                        
                            I have taken the Liberty to Inclose 2 Letters that I request yr Excelly to cause forwarded.
                        
                        
                            D.P.
                        
                    